Case 1:19-cv-06570-PKC-JO Document 22 Filed 05/21/20 Page 1 of 2 PageID #: 115

                                                            U.S. Department of Justice


                                                            United States Attorney
                                                            Eastern District of New York

                                                            271 Cadman Plaza East
                                                            Brooklyn, New York 11201

                                                            May 21, 2020


BY EMAIL ONLY

Esha Bhandari ebhandari@aclu.org
Scarlet Kim scarletk@aclu.org
        American Civil Liberties Union Foundation

Antony Gemell agemmell@nyclu.org
Christopher Dunn cdunn@nyclu.org
       New York Civil Liberties Union Foundation

Mitra Ebadolahi mebadolahi@aclusandiego.org
Sarah Thompson sthompson@aclusandiego.org
       ACLU Foundation of San Diego & Imperial Counties

            Re:      Bing Guan, et al. v. Chad F. Wolf, et al.,
                     Civil No. 19-CV-6570 (PKC/JO)

Dear Counsel:

        We represent the Defendants in the above-referenced action. In accordance with the
scheduling order previously endorsed by the court, enclosed please find courtesy service copies of
Defendants’ motion to dismiss the complaint for lack of subject matter jurisdiction, Federal Rule of
Civil Procedure 12(b)(1), and for failure to state a claim upon which relief may be granted, Federal
Rule of Civil Procedure 12(b)(6). Enclosed please also find courtesy service copies of the
memorandum of law, declaration, and exhibits in support of said motion. Pursuant to Judge Chen’s
individual practice rules, these papers are being served but not filed at this time; they will be filed with
the rest of the briefing bundle once briefing has been completed. Pursuant to those same rules, only
a copy of this cover letter is being filed on the public docket at this time.
Case 1:19-cv-06570-PKC-JO Document 22 Filed 05/21/20 Page 2 of 2 PageID #: 116
Counsel for Plaintiffs
Guan v. Wolf, No. 19-6570 (PKC/JO)
May 21, 2020
Page 2

       We look forward to receiving your opposition papers in due course. Until then, we remain,

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ {FILED ELECTRONICALLY}
                                                    F. FRANK AMANAT
                                                    EKTA R. DHARIA
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6024/7520
                                                    franklin.amanat@usdoj.gov
                                                    ekta.dharia@usdoj.gov

cc (cover letter only w/o Exhibits): ECF docket in 19-CV-6570

Encls.: Notice of Motion to Dismiss
        Memorandum of Law
        Declaration of Michael B. Firing
        Exhibits 1-10 in Support of Motion




                                                2
